DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 7-8 and 14 is withdrawn in view of the newly discovered reference(s) to JP2013032681.  Rejections based on the newly cited reference(s) follow.


Double Patenting
Applicant is advised that should claims 1 and 22 be found allowable, claims 3 and 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 21-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of ‘681 (JP2013032681).
For claim 1, Mouton et al. discloses a volumetric modular unit (fig. 1) for constructing a modular building, comprising: a floor structure (fig. 2, 32, [0040]) and a ceiling structure (fig. 5, 52) interconnected by opposing side wall structures and opposing end wall structures; a plurality of wall studs (72) disposed within the opposing side wall structures and the opposing end wall structures; a plurality of floor support members (74) disposed within the floor structure; and a plurality of ceiling support members (56) disposed within the ceiling structure, wherein one or more of the plurality of ceiling support members have a vertical height that varies between the opposing end wall structures to provide a slope to the ceiling structure.
Mouton et al. does not disclose a parapet attached to the ceiling structure, the parapet having a horizontal position for shipping the modular unit and rotated to a vertical installed position during construction of the modular building.
‘681 discloses the obviousness of attaching a rotatable parapet (fig. 8, 10) to a structure to protect against natural elements.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to attach a parapet to the ceiling structure of the modular unit of Mouton et al. whereby the parapet has a horizontal position for shipping the modular unit and rotated to a vertical installed position during construction of the modular building as made obvious by ‘681 to protect the ceiling structure against natural elements. 
For claim 3, the combination discloses that the vertical height of each of the plurality of ceiling support members varies between the opposing end wall structures (Mouton et al. fig. 5, 56).
For claim 6, the combination discloses that the plurality of ceiling support members comprise a plurality of roof trusses (Mouton et al. fig. 5, 56) having the vertical height that varies between the opposing end wall structures to provide a sloped roof.
For claim 21, Mouton et al. discloses a volumetric modular unit (fig. 1) for constructing a modular building, comprising: a floor structure (fig. 2, 32, [0040]) and a ceiling structure (fig. 5, 52) interconnected by opposing side wall structures and opposing end wall structures; a plurality of wall studs (72) disposed within the opposing side wall structures and the opposing end wall structures; a plurality of floor support members (74) disposed within the floor structure.
Mouton et al. does not disclose a parapet attached to the ceiling structure, the parapet having a horizontal position for shipping the modular unit and rotated to a vertical installed position during construction of the modular building.
‘681 discloses the obviousness of attaching a rotatable parapet (fig. 8, 10) to a structure to protect against natural elements.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to attach a parapet to the ceiling structure of the modular unit of Mouton et al. whereby the parapet has a horizontal position for shipping the modular unit and rotated to a vertical installed position during construction of the modular building as made obvious by ‘681 to protect the ceiling structure against natural elements. 
For claim 22, the combination discloses a plurality of ceiling support members (Mouton et al. fig. 5, 56) disposed within the ceiling structure, wherein one or more of the plurality of ceiling support members have a vertical height that varies between the opposing end wall structures to provide a slope to the ceiling structure.
For claim 23, the combination discloses that a vertical height of a plurality of ceiling support members (Mouton et al. fig. 5, 56) disposed within the ceiling structure varies between the opposing end wall structures.
For claim 26, the combination discloses that the plurality of ceiling support members comprise a plurality of roof trusses (Mouton et al. fig. 5, 56) having the vertical height that varies between the opposing end wall structures to provide a sloped roof.
For claim 27, the combination discloses that the parapet (‘681 fig. 8, 10) is generally parallel with the ceiling structure in the horizontal position (fig. 8) and generally perpendicular with the ceiling structure in the vertical installed position (fig. 7).








Claims 2, 4-5, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of ‘681 (JP2013032681) as set forth in the rejection of claim 1, and further in view of Perren et al. (US2014/0000183).
For claim 2, Mouton et al. discloses a roof disposed atop the plurality of ceiling support members, but does not disclose that the roof extends downwardly horizontally away from the opposing end wall structures following the slope from the variation in vertical height of the ceiling support members.
Perren et al. discloses a modular unit comprising a floor structure (fig. 11, 142) and a plurality of ceiling support members (84, [0069]) disposed within a ceiling structure, wherein one or more of the plurality of ceiling support members have a vertical height that varies between the opposing end wall structures to provide a slope to the ceiling structure, a roof (fig. 8, 66) disposed atop the plurality of ceiling support members, wherein the roof extends downwardly horizontally away from the opposing end wall structures following the slope from the variation in vertical height of the ceiling support members (fig. 9). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the roof and ceiling support members of the combination so that the roof extends downwardly horizontally away from the opposing end wall structures following the slope from the variation in vertical height of the ceiling support members as made obvious by Perren et al. to provide a drainage channel in the middle of the roof for increased drainage and in a case where rain water can be collected.
For claims 4 and 24, the combination discloses the obviousness of modifying the roof so that the vertical height decreases (Perren et al. fig. 10, right 100) for a first set of the plurality of ceiling support members extending inward from one of the opposing end wall structures to a roof drain (94).
For claims 5 and 25, the combination discloses that the vertical height increases for a second set of the plurality of ceiling support members extending outward from a roof drain to one of the opposing end wall structure (Perren et al. fig. 10, left 100).






Claims 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Hillje (US2018/0238046) and ‘681 (JP2013032681).
For claim 9, Mouton et al. discloses a modular building (fig. 1) constructed from volumetric modular units, comprising: a modular building foundation (inherent); a volumetric modular unit (fig. 1) supported by the foundation, the volumetric modular unit comprising: a floor structure (fig. 2, 32, [0040]) and a ceiling structure (fig. 5, 52) interconnected by opposing side wall structures and opposing end wall structures; a plurality of wall studs (72) disposed within the opposing side wall structures and the opposing end wall structures; a plurality of floor support members (74) disposed within the floor structure; and a plurality of ceiling support members (56) disposed within the ceiling structure; one or more building floors having one or more of the volumetric modular units; wherein the floor structure is disposed atop the modular building foundation and a load from the volumetric modular unit is transferred directly to the foundation (fig. 2).
Mouton et al. does not disclose that the modular building foundation has one or more block-outs/holes for plumbing and that the floor structure includes one or more chases constructed at a volumetric modular unit factory corresponding with the one or more block-outs in the modular building foundation for connecting plumbing or a parapet rotatably attached to the ceiling structure at the volumetric modular unit factory, the parapet having: a shipping position parallel with the ceiling structure for transporting the volumetric modular unit from the volumetric modular unit factory to a modular building construction site; and an installed position perpendicular with the ceiling structure: wherein the parapet is rotated from the shipping position to the installed position at the modular building construction site during construction of the modular building.
Hillje discloses a modular building (fig. 4) constructed from volumetric modular units comprising a modular building foundation (fig. 7, A) having one or more block-outs/holes for plumbing, a volumetric modular unit supported by the foundation, the volumetric modular unit comprising a floor structure, wherein the floor structure includes one or more chases constructed at a volumetric modular unit factory corresponding with the one or more block-outs in the modular building foundation for connecting plumbing ([0002][0031] the modular building is positioned on an existing concrete slab with chases/holes for plumbing).
‘681 discloses the obviousness of attaching a rotatable parapet (fig. 8, 10) to a structure (22), the parapet having a position parallel with the ceiling of the structure and a position perpendicular with the ceiling of the structure to protect against natural elements.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the modular building foundation of Mouton et al. and add one or more block-outs for plumbing and also add one or more chases constructed at a volumetric modular unit factory corresponding with the one or more block-outs in the modular building foundation for connecting plumbing as made obvious by Hillje since this is well known in the art to provide plumbing chases/pipes in foundations of modular buildings so that the modular buildings can be connected to plumbing when they are installed on site.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to attach a parapet to the ceiling structure of the modular unit of Mouton et al., the parapet having  a shipping position parallel with the ceiling structure for transporting the volumetric modular unit from the volumetric modular unit factory to a modular building construction site; and an installed position perpendicular with the ceiling structure: wherein the parapet is rotated from the shipping position to the installed position at the modular building construction site during construction of the modular building as made obvious by ‘681 to protect the ceiling structure against natural elements. 
For claim 12, the combination discloses that one or more of the plurality of ceiling support members (Mouton et al. fig. 5, 56) have a vertical height that varies between the opposing end wall structures to provide a sloped roof.
For claim 13, the combination discloses that the plurality of ceiling support members comprise a plurality of roof trusses (Mouton et al. fig. 5, 56) having a vertical height that varies between the opposing end wall structures to provide a sloped roof ‘for urging water to a roof drain plumbed through the one or more chases and the one or more block-outs’ (intended use recitation treated in accordance with MPEP 2114, the roof drain, chases and block-outs are not positively claimed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Hillje (US2018/0238046) and ‘681 (JP2013032681) as set forth in the rejection of claim 9, and further in view of Roig et al. (US2010/0083607).
For claim 10, the combination does not disclose one or more crush plates disposed between the floor structure and the foundation.
Roig et al. discloses a modular building and the obviousness of disposing one or more crush plates (fig. 24, 68) between the floor structure of the modular building and the foundation.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to place crush plates between the floor structure of the modular building and the foundation of the combination as made obvious by Roig et al. to provide spacing between the modular building and the foundation for ease of lifting and transportation of the modular building after use.

Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Hillje (US2018/0238046) and ‘681 (JP2013032681) as set forth in the rejection of claim 9, and further in view of Bonlin (US2019/0153720).
For claim 11, the combination does not disclose a spacer module operably attachable to the ceiling structure atop the volumetric modular unit, the spacer module having a height defined by a plurality of spacer module support members extending between opposing edge walls and opposing end walls; wherein a height of the volumetric modular unit is increased by the height of the spacer module for maintaining elevation alignment along the one or more building floors of the modular building.
Bonlin discloses a modular building (fig. 1, 3) and a spacer module (6) operably attachable to the ceiling structure atop the volumetric modular unit, the spacer module having a height defined by a plurality of spacer module support members (fig. 8, 1D) extending between opposing edge walls and opposing end walls; wherein a height of the volumetric modular unit is increased by the height of the spacer module for maintaining elevation alignment along the one or more building floors of the modular building.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a spacer module to the modular building of the combination as made obvious by Bonlin to provide a space between the stacked modules for ventilation or increased height.
For claim 16, the combination does not disclose a spacer module operably attachable to the ceiling structure atop the volumetric modular unit, the spacer module having a height defined by a plurality of trusses extending between opposing edge joists and opposing end joists; wherein a height of the volumetric modular unit is increased by the height of the spacer module for maintaining elevation alignment along the one or more building floors of the modular building.
Bonlin discloses a modular building (fig. 1, 3) and a spacer module (6) operably attachable to the ceiling structure atop the volumetric modular unit, the spacer module having a height defined by a plurality of trusses (fig. 8, 1D) extending between opposing edge joists and opposing end joists; wherein a height of the volumetric modular unit is increased by the height of the spacer module for maintaining elevation alignment along the one or more building floors of the modular building.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a spacer module to the modular building of the combination as made obvious by Bonlin to provide a space between the stacked modules for ventilation or increased height.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Hillje (US2018/0238046) and ‘681 (JP2013032681) as set forth in the rejection of claim 9, and further in view of Wolff (US2019/0376303).
For claim 15, the combination does not disclose that one or more multiple laminated lumbers are attached to the floor structure between the opposing end wall structures for carrying the load of the volumetric modular unit overtop an open area within the modular building.
Wolff discloses a modular building (fig. 2B) having one or more multiple laminated lumbers attached to the floor structure [0045].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to attach one or more multiple laminated lumbers to the floor structure between the opposing end wall structures of the combination as made obvious by Wolff to provide a durable, insulated floor structure for the modular building.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Payne et al. (US Patent No. 5,735,639).
For claim 17, Mouton et al. discloses a volumetric modular unit (fig. 1) for constructing a modular building, comprising: a floor structure (fig. 2, 32, [0040]) and a ceiling structure (fig. 5, 52) interconnected by opposing side wall structures and opposing end wall structures; a plurality of wall studs (72) disposed within the opposing side wall structures and the opposing end wall structures; a plurality of floor support members (74) disposed within the removable floor structure; and a plurality of ceiling support members (56) disposed within the ceiling structure.
Mouton et al. does not disclose that the floor and the floor support members are removable and wherein the removable floor is attached at a volumetric modular unit factory and removed after the volumetric modular unit is set in place for constructing a modular building.
Payne et al. discloses a modular building (fig. 20) having a removable floor (col. 12 lines 10-21) and the obviousness of removing the floor when the modular building is set in place (col. 12 lines 15-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the floor and the floor support members of Mouton et al. removable and wherein the removable floor is attached at a volumetric modular unit factory and removed after the volumetric modular unit is set in place as made obvious by Payne et al. to provide access to the floor support members and plumbing positioned below the floor structure. 





Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Payne et al. (US Patent No. 5,735,639) as set forth in the rejection of claim 17, and further in view of Wallance (US2016/0160515).
For claim 18, the combination does not disclose an interior bottom portion of the side wall structures and end wall structures is unfinished during shipping and finished during installation of the volumetric modular unit at the modular building.
Wallance discloses a modular building (fig. 1) and the obviousness of leaving parts of the building unfinished at the factory so that the occupants of the building can finish the building to their taste during/after installation of the building [0334].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to leave an interior bottom portion of the side wall structures and end wall structures of the combination unfinished and finished during installation of the volumetric modular unit as made obvious by Wallance to make customization of the modular building during use possible.
For claim 19, the combination does not disclose a finished interior portion at least above the removable floor structure, wherein the finished interior portion is provided at a volumetric modular unit factory and an unfinished interior portion below the finished interior portion, wherein the unfinished interior portion is finished at a modular building construction site.
Wallance discloses a modular building (fig. 1) and the obviousness of leaving parts of the building unfinished at the factory so that the occupants of the building can finish the building to their taste during/after installation of the building [0334].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to provide a finished interior portion at least above the removable floor structure of the combination, wherein the finished interior portion is provided at a volumetric modular unit factory and an unfinished interior portion below the finished interior portion, wherein the unfinished interior portion is finished at a modular building construction site as made obvious by Wallance to make customization of the modular building during use possible.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mouton et al. (US2001/0047628) in view of Payne et al. (US Patent No. 5,735,639) as set forth in the rejection of claim 17, and further in view of Roig et al. (US2010/0083607).
For claim 20, the combination does not disclose one or more crush plates disposed between the opposing side wall structures and the opposing end wall structures and the foundation.
Roig et al. discloses a modular building and the obviousness of disposing one or more crush plates (fig. 24, 68) between the floor structure of the modular building and the foundation.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to place crush plates between the opposing side wall structures and the opposing end wall structures and the foundation of the combination as made obvious by Roig et al. to provide spacing between the modular building and the foundation for ease of lifting and transportation of the modular building after use.

Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633